DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sumon Dasgupta on 8/10/2021.
The application has been amended as follows:
In the pre-amble of Claims 19, 20, 22, 24, and 28, change the “at least one computer readable medium” to read “at least one non-transitory computer readable medium.”

Allowable Subject Matter
Claims 1, 2, 4, 6-8, 10, 12-14, 16, 18-20, 22, and 24-28 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Melichar (US 20080007224 A1), Kim et al. (US 20090254290 A1), Chern et al. (US 20040070371 A1), Okada (US 20030117143 A1), and Frisch et al. (US 20110148363 A1), either singularly or in combination, fail to anticipate or render obvious an electronic processing system, comprising: a processor; memory communicatively coupled to the processor; a battery coupled to the processor and the memory to provide power to at least the processor and the memory; and logic communicatively coupled to the battery to: determine that a transient power spike occurred, in response to the transient power spike, identify a plurality of parameters, the plurality of parameters including a measured impedance of the battery and the system during the transient power spike, an open circuit voltage of the battery, a direct-current impedance of the battery and the system, a first current of the battery during the transient power spike, and a second current of the battery over a duration of time that is longer than a duration of time of the transient power spike, and calculate a voltage of a voltage droop during the transient power spike based on each of the plurality of parameters, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 7 is allowed because the closest prior art, Melichar (US 20080007224 A1), Kim et al. (US 20090254290 A1), Chern et al. (US 20040070371 A1), Okada (US 20030117143 A1), and Frisch et al. (US 20110148363 A1), either singularly or in combination, fail to anticipate or render obvious semiconductor package apparatus, comprising: a substrate; and logic coupled to the substrate, wherein the logic is at least partly implemented in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the substrate to: determine that a transient power spike 
Claim 13 is allowed because the closest prior art, Melichar (US 20080007224 A1), Kim et al. (US 20090254290 A1), Chern et al. (US 20040070371 A1), Okada (US 20030117143 A1), and Frisch et al. (US 20110148363 A1), either singularly or in combination, fail to anticipate or render obvious method of setting a parameter, comprising: identifying that a transient power spike occurred; in response to the transient power spike, identifying a plurality of parameters, the plurality of parameters including a measured impedance of the battery and a system during the transient power spike, an open circuit voltage of the battery, a direct-current impedance of the battery and the system, a first current of the battery during the transient power spike, and a second current of the battery over a duration of time that is longer than a duration of time of the transient power spike, calculating a voltage of a voltage droop during the transient power spike based on each of the plurality of parameters, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 19 is allowed because the closest prior art, Melichar (US 20080007224 A1), Kim et al. (US 20090254290 A1), Chern et al. (US 20040070371 A1), Okada (US 20030117143 A1), and Frisch et al. (US 20110148363 A1), either singularly or in combination, fail to anticipate or render obvious at least one non-transitory computer readable medium, comprising a set of instructions, which when executed by a computing device, cause the computing device to: determine that a transient power spike occurred; in response to the transient power spike, identify a plurality of parameters, the plurality of parameters including a measured impedance of the battery and a system during the transient power spike, an open circuit voltage of the battery, a direct-current impedance of the battery and the system, a first current of the battery during the transient power spike, and a second current of the battery over a duration of time that is longer than a duration of time of the transient power spike; calculate a voltage of a voltage droop during the transient power spike based on each of the plurality of parameters, in combination with all other limitations in the claim as claimed and defined by the Applicant.
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.